Advisory Action (cont.)
The proposed claim amendments will require further search and consideration, therefore they are not entered herein.

NOTE:
1. It is unclear as to how a wet pomace consisting of the claimed ingredients is wet, as there is nothing in the closed component that indicates the type of liquid therein.  Therefore, since the wet pomace clearly must have some form of liquid therein, if this issue is not resoulved, the component would be considered open to other ingredients, and therefore treated as in the past, as if comprising.  It is strongly suggested that Applicant corrects this matter by including a liquid in the co-product.  The disclosure provides methods of making the co-product wherein the ingredient that makes the product wet, might be derived (e.g. water, 0074).

2. The proposed claim amendments provides a both broad and narrow ranges of dietary fiber in the same claim/s, making it unclear as to what the scope of the amount of dietary fiber is: 1) a narrow range of between about 6% to about 15% by weight total dietary fiber; or 2) a broad range of at least 2.5 grams of dietary fiber per eight ounce serving of the ready-to-drink beverage.



In response, Applicant’s timely response is appreciated, and said proposed amendments overcome the 112(b) issues.
 
It is asserted, that the Examiner also rejects the claims because certain recited "%" do not indicate whether the percent is by weight, volume, etc. The claims have been amended to recite that the recited percent is by weight. Applicant requests the Examiner to withdraw the rejection. 
In response, Applicant’s timely response is appreciated, and said proposed amendments overcome the 112(b) issues.

It is asserted, that the claims are still rejected as being unpatentable over US 2012/0135109 to Paeschke in view of US 5,073,397 to Tarr and US 5,137,744 to Cagley. Applicant respectfully traverses. The claimed ready-to-drink beverage product (as recited in claim 1) requires, among other things: (a) from 5% to about 90% of a liquid selected from the group consisting of not-from-concentrate juice, juice 
about 6% to about 15% by weight total dietary fiber; (c) wherein the ready-to-drink beverage has a viscosity between about 300 cP and about 3,000 cP at 250C and wherein the amount of wet pomace is sufficient to increase the viscosity, smoothness, and mouthfeel of the liquid. 
The Examiner asserts that Paeschke teaches that the weight ratio of pomace byproduct particles to liquid may range between about 1:99 to about 3:1 (0050), in a solution by combining the byproduct particles with a liquid, for example and without limitation, water, fruit juice, vegetable juice, or combinations thereof, to form a slurry (0045). (Rejection at p. 5) 
In essence, the Examiner argues that the slurry product between steps 120 and 122 of Fig. 1 a teaches the claimed ready-to-drink beverage containing the required amount of the claimed liquid and co-product (Paeschke's byproduct) but for the fiber content (to which the Examiner looks to Tarr and Cagley) and but for the physical properties, for which the Examiner argues they would be expected and hence obvious. Applicant cannot agree with the Examiner's rationale or conclusion. 
The Examiner continues to assert that Paeschke teaches that the process used results in fiber (i.e. pomace byproduct) and illustrates that said fiber is used in quantities of about 15 to 30 wt. % of certain embodiments (Fig. 3-4 and their descriptions in 0032- 
Paeschke does not mention or illustrate that the fiber is used in the amounts asserted by the Examiner. If the Examiner contends otherwise, the Examiner should identify where Paeschke teaches such. In the absence of such a teaching, the assertion is not supported and the rejection cannot be maintained. 
As for the reliance on Paeschke's Figs. 3 and 4, as their corresponding 
descriptions make clear, those figures are graphs of "soluble fiber and insoluble fibers extracted from citrus peels". (see paras. [0032] and [0033]) Further, as Paeschke explains, total dietary fiber (TDF)-which is what the claims recite-is the sum of insoluble dietary fiber (IDF) and soluble dietary fiber (SDF). Accordingly, contrary to what Applicant understands the Examiner's interpretation of Figs. 3 and 4 to be, those figures merely show that Paeschke's treatments reduce the total dietary fiber. (see paras. [0092] and [0098]). Notwithstanding the reduction in total dietary fiber caused by Paeschke's treatments, the total dietary fiber content, as presented in Figs. 3 and 4 is a minimum of 40% (see E3, E4, and 9, in Figs. 3 and 4). In short, there is no support for the assertion that Paeschke teaches the claimed amount of fiber in the wet pomace. 
	In response, Paeschke shows that the citrus peel used in the beverage they make has above 15 wt% of soluble fiber, a dietary fiber, show in Example 4 of Fig. 3, and discussed in pars. 0032-0033, as cited. Therefore this argument is not persuasive because the citrus peel in Paeschke, is the taught byproduct (0048) used in the beverage taught (see: ref. clm. 1, 4 and 7). Therefore the beverage taught comprises a peel particle comprising about 15 wt% of a dietary fiber, as claimed. 

It is asserted, that Tarr is inapposite as it relates to a method for making a dry particulate citrus powder that can be added to a citrus juice. In fact, Tarr states that the "the process of the present invention is directed at the difficult problem of providing dried chopped ground citrus fiber having substantially dry 60 fine particulate form (less than 50 microns) without a need for chemical treatments such as liming". (Tarr, at col. 5, II. 58- 62). First of all, Tarr's dry particulate citrus powder is not the same as wet pomace because it confers different properties when added to a liquid such as those recited in the present claims, e.g., juice. 
In response, although Appliciant’s opinion is appreciated, no evidence is provided that show Tarr's dry particulate citrus powder confers different properties when added to a liquid, or even what those different properties are. 

It is asserted, that Tarr does not teach or suggest the total dietary fiber content of its dried powder; only that the finished product contains from about 0.7 to about 1.2 grams per serving or from about 1.25 grams per serving to about 2 grams per serving (col. 3, lines 53-55). The present claims require that the wet pomace contain between about 6% to about 15% by weight total dietary fiber. 1) Because Tarr is completely silent about the total dietary fiber content of the dried powder, even if Paeschke is modified in view of Tarr, the modified Paeschke still does not teach or suggest the claimed beverage. 
Moreover, the arguments presented by the Examiner relating to teachings of 
2) the claims exclude adding additional fiber as suggested by the Examiner. 
As for Cagley, the Examiner asserts that Cagley teaches: methods of adding fiber to food and further teaches that the benefits in its use include intakes of TDF are correlated with a reduced incidence of major diseases such as cancer of the colon, hypercholesterolemia, atherosclerosis, diabetes, diverticulosis, constipation, hypertension, obesity, and gallstones. The different fiber components of TDF have 
different physiological functions and effects, both in degree and in kind. 
(Rejection at p. 10) 
While Cagley describes benefits of total dietary fiber (TDF), those benefits do not inform the skilled artisan of the fiber content of Paeschke's byproduct present in the product stream after step 120. 3) In fact, Applicant cannot see the relevance of Cagley's description of benefits to a human of consuming TDF, to the production of a ready-to- drink beverage that contains wet pomace resulting from citrus juice extraction and possessing specified physical properties, e.g., between about 6% to about 15% by weight total dietary fiber. 
In fact, 4) Cagley does not mention or suggest co-product consisting of wet pomace resulting from citrus juice extraction, and does not even mention any citrus product, much less a wet pomace from citrus juice extraction. Moreover, the Examiner's stated rationale for rejecting the claims as being obvious over Paeschke in view of Tarr and Cagley is that, it would have been obvious to one of skill in the art, at the time of the 

use, including methods of making food comprising fiber. (Rejection at p. 
10) 
This rationale does not make sense when 5) the claims require that all the dietary fiber in the beverage is provided by the wet pomace. Thus, adding fiber from a source other than wet pomace is contrary to the claimed beverage. Moreover, the added fiber from either Tarr or Cagley still does not inform the skilled artisan as to the total dietary fiber content of Paeschke's by product. In fact, as noted above, Paeschke teaches a TDF greater than about 40% which is more than two times greater than the maximum recited in the claims. 
In addition, 6) Paeschke is completely silent regarding the viscosity of the product stream after step 120. The assertion that the claimed viscosity would have been expected does not comport with the facts. In short, the Examiner asserts that similar composition have similar properties. However, in this instance, the purported Paeschke composition is not similar to the claimed beverages. Thus, in the absence of a teaching of the required viscosity, a prima facie case of obviousness has not been established and Applicant requests the Examiner to withdraw the rejection. 
 
 

In response to Tarr being completely silent about the total dietary fiber content of the dried powder: Tarr provides a total dietary fiber of about 2 grams per serving or higher (3, 45+ and 10, 39+), wherein the serving size is not limited (throughout).  Given servings of ready to drink liquids are from 4 to 16 ounces (i.e. up to about 475 grams), a total dietary fiber content of 2 grams or more would encompass about 0.4 wt.% or more, meaning Tarr’s teaching provides encompassing amounts.

In response to the claims exclude adding additional fiber as suggested by the Examiner: The examiner does not suggest such a thing, as the claims do not limit the amount of fiber in the composition as a whole, or even the components therein.

In response to Applicant not seeing the relevance of Cagley's description of benefits to a human of consuming TDF: Cagley provides why one in the art would seek to add fiber to a diet, for specific benefits

In response to Cagley not mentioning or suggest co-product consisting of wet pomace resulting from citrus juice extraction, and does not even mention any citrus product, much less a wet pomace from citrus juice extraction: Cagley does not need to teach the source of the fiber because the primary reference already does.



In response to Paeschke being completely silent regarding the viscosity of the product stream after step 120: this makes no distinction over the amount of fiber provided in the modified teaching.

As for the proposed claim amendments further limiting the claimed composition, it is agreed, therefore when they are entered they will be examined.  Since new searching and examination will take more than the 2 hours of time allotted by the AFCP 2.0, the After Final response, of 11/29/2011 is being treated under the pre-pilot procedures.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793